DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger et al. (US 2019/0064429 hereinafter refer as “Boulanger”) in view of  Mueller (US 2002/0133993).
Regarding claims 1 and 8-9, Boulanger discloses a prefabricated cove luminaire (lighting arrangement 10, see Fig. 1, Para. 0025) for installation onto ceilings or other architectural surfaces (see Para. 0026), the cove luminaire comprising: a mounting mechanism (e.g. bracket 12, see Fig. 1, Para. 0026) configured to mount the cove luminaire onto the architectural surface; a lower surface (e.g. the lip 36 of the member 132, see Fig. 4, Para. 0028), an upper surface (back cover 30, see Fig. 1, Para. 0027 and 0029), a side surface (pair of longitudinal members 32, 132 and a pair of transverse members 34, 134, see Figs. 3-5, Para. 0027-0028) extending between the lower surface and the upper surface (back cover 30, see Fig. 1, Para. 0027 and 0029) and separating the lower surface (e.g. lips defined by the members 32, 34, 132, 134, see Fig. 4, Para. 0028) from the upper surface, wherein, in combination, the lower surface (e.g. lips defined by the members 32, 34, 132, 134, see Fig. 4, Para. 0028)(e.g. the lip 36 of the member 132, see Fig. 4, Para. 0028), the upper surface, and the side surface define an aperture; a light source (LEDs 26, 126, 226 mounted on the frame 20, see Figs. 5, Para. 0027) positioned in the aperture and including optics that focus and direct the light rays emanating from the light source in specific patterns to ensure uniformity of the light distribution; and a diffuser (22), a light guide (24, see Fig. 3, Para. 0027) with a backing of reflective paper located proximate (e.g. rest on the lips defined by the members 32, 34, 132, 134, see Para. 0028) to the upper surface.
However, Boulanger is silent with respect to the diffuser and the light guide is a decorative feature; wherein the decorative feature comprises 2D media or 3D shapes, as recited in claim 8, wherein the decorative feature comprises a lighting display, an art display created by digital printing, a fabric layer, a perforated ceiling panel, a relief display, or a colored dual layer display.
Mueller teaches a cove luminaire comprising (90, see Fig. 4) that includes a lower surface, an upper surface and side surface (see Fig. 4); wherein decorative feature (any aesthetically pleasing design 120, see Fig. 3) fixedly connected into the channel (94, see Figs. 1-3, Para. 0044, 0053); wherein the decorative feature (e.g. engraved glass 120) comprises 2D media or 3D shapes (see Figs. 3-5, Para. 0053-0056), as recited in claim 8; wherein the decorative feature comprises a lighting display, an art display created by digital printing, a fabric layer, a perforated ceiling panel, a relief display, or a colored dual layer display, as recited in claim 9.
Therefore, in view of Mueller, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Boulanger’s light guide to include decorative feature for the purpose of providing an aesthetically pleasing design as suggested by Mueller. One would have been motivated to make this combination to provide a decorative artwork having three-dimensional properties.

Regarding claim 2, Boulanger further discloses the mounting mechanism (12) includes one or more mount brackets having J-hooks (e.g. a pair of hook portions 118, 18, see Figs. 1, 8-9, Para. 0026) and the upper surface (30) includes connecting members (50, 84, see Fig. 1, Para. 0035) configured to receive the J-hooks of the one or more mount brackets.
However, Boulanger is silent with respect to the side surface has a corresponding number of slots configured to receive the J-hooks of the one or more mount brackets.
Mueller further teaches series of tabs (102, see Fig. 2, Para. 0052) extend along the surface (76). A pair of hangers (106) extends from the outer top wall (56) of the framing unit (22).
Therefore, in view of Mueller, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Boulanger’s bracket attachment means by providing slots on the side wall to receive the hooks in order to mount the bracket to the side wall instead of the upper surface, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, providing the slots on the side wall instead of the upper surface in order to provide simple attachment means would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 3, Boulanger further discloses the cove luminaire has a vertical centerline (i.e. as shown in Fig. 2, the frame would have vertical centerline at the center portion where the bracket 12 is disposed) and is symmetrical about the vertical centerline (see Fig. 2).

Regarding claim 4, Boulanger further discloses the lower surface (e.g. lips defined by the members 32, 34, 132, 134, see Fig. 4, Para. 0028) has two opposed L-shaped edges defining an opening between the edges and the light source is positioned in the aperture proximate to the L-shaped edges so that the light source is at least partially concealed by the lower surface (e.g. lips defined by the members 32, 34, 132, 134, see Figs. 4 and 5, Para. 0028).

Regarding claim 5, the teachings of Boulanger discussed above.
 However, Boulanger is silent with respect to the upper surface (30) acts as a reflector for the light rays that emanate from the light source, the upper surface primarily reflecting the light rays through the opening between the edges of the lower surface and out of the architectural luminaire.
Therefore, in view of Mueller, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Boulanger’s
Mueller further teaches the back plate (90, see Fig. 3, Para. 0047) includes a reflective material such as a mirror or metal coated film.
Therefore, in view of Mueller, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Boulanger’s upper surface (30) to include a reflective material such that it can acts as a reflector in order to redirect all the light towards the opening between the edges of the lower surface and out of the architectural luminaire. One would have been motivated to make this combination to provide advantage such that the light transmitted through the glass is enhanced.

Regarding claim 6, Boulanger further discloses comprising an integral architectural interface (e.g. an uppermost surface 88 positioned closest to the wall or ceiling, see Fig. 1, Para. 0027) engaging the architectural surface (e.g. wall or ceiling).

Regarding claim 7, Boulanger further discloses the mounting bracket (12) can be mountable on at least one of a wall and a ceiling (see Para. 0026) to a wall, a ceiling or directly to a junction box, such as with fasteners (e.g. as shown Fig. 1, the spine 16 includes opening at the central portion that could be used for hanging).
 However, Boulanger is silent with respect to the mounting hanger configured to suspend the cove luminaire in open air.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Boulanger by including a mounting hanger in order to suspend the cove luminaire on a ceiling, since it has been held by the courts that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, providing the choosing to hang the luminaire on a ceiling using a hunger would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 12, Boulanger further discloses the cove luminaire has an outer perimeter and the lower surface (e.g. lips defined by the members 32, 34, 132, 134, see Fig. 4, Para. 0028) has at least one L-shaped edge extending outward away from the side surface and the light source (26, 126) is located proximate to the at least one L-shaped edge so that the light source illuminates the outer perimeter and the architectural surface (see Fig. 5).

Regarding claim 13, regarding the claim limitation the cove luminaire is configured to be retrofitted onto existing architectural surfaces, the applicant is advised that it has been held by the courts that the recitation that an element is adapted to perform a function or serve in a given application is not a positive limitation, but only requires the ability to so perform. In re Hutchinson, 69 USPQ 138. In this case, Boulanger’s lighting arrangement can be configured to be retrofitted onto existing architectural surfaces.

Regarding claim 14, Boulanger discloses a prefabricated cove luminaire for installation onto ceilings or other architectural surfaces, the cove luminaire comprising: a lower surface (e.g. lips defined by the members 32, 34, 132, 134, see Fig. 4, Para. 0028), an upper surface, a side surface (pair of longitudinal members 32, 132 and a pair of transverse members 34, 134, see Figs. 3-5, Para. 0027-0028) extending between the lower surface (e.g. lips defined by the members 32, 34, 132, 134, see Fig. 4, Para. 0028) and the upper surface (back cover 30, see Fig. 1, Para. 0027 and 0029) and separating the lower surface (e.g. lips defined by the members 32, 34, 132, 134, see Fig. 4, Para. 0028) from the upper surface, wherein, in combination, the lower surface (e.g. lips defined by the members 32, 34, 132, 134, see Fig. 4, Para. 0028), the upper surface, and the side surface define an aperture; a mounting mechanism (e.g. bracket 12, see Fig. 1, Para. 0026) configured to mount the cove luminaire onto the architectural surface, the mounting mechanism including one or more mount brackets having J-hooks (e.g. a pair of hook portions 118, 18, see Figs. 1, 8-9, Para. 0026); a light source (LEDs 26, 126, 226 mounted on the frame 20, see Figs. 5, Para. 0027) positioned in the aperture and including optics that focus and direct the light rays emanating from the light source in specific patterns to ensure uniformity of the light distribution.
Regarding the claim limitation the cove luminaire is configured to be retrofitted onto existing architectural surfaces, the applicant is advised that it has been held by the courts that the recitation that an element is adapted to perform a function or serve in a given application is not a positive limitation, but only requires the ability to so perform. In re Hutchinson, 69 USPQ 138. In this case, Boulanger’s lighting arrangement can be configured to be retrofitted onto existing architectural surfaces.
However, Boulanger is silent with respect to the diffuser and the light guide is a decorative feature; a corresponding number of slots in the side surface configured to receive the J-hooks of the one or more mount brackets; and a decorative feature located proximate or on the upper surface, the decorative feature comprising 2D media or 3D shapes.
Mueller teaches a cove luminaire comprising (90, see Fig. 4) that includes a lower surface, an upper surface and side surface (see Fig. 4); wherein decorative feature (any aesthetically pleasing design 120, see Fig. 3) fixedly connected into the channel (94, see Figs. 1-3, Para. 0044, 0053); wherein the decorative feature (e.g. engraved glass 120) comprises 2D media or 3D shapes (see Figs. 3-5, Para. 0053-0056); wherein the decorative feature comprises a lighting display, an art display created by digital printing, a fabric layer, a perforated ceiling panel, a relief display, or a colored dual layer display. Mueller further teaches series of tabs (102, see Fig. 2, Para. 0052) extend along the surface (76). A pair of hangers (106) extends from the outer top wall (56) of the framing unit (22).
Therefore, in view of Mueller, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Boulanger’s light guide to include decorative feature for the purpose of providing an aesthetically pleasing design as suggested by Mueller. One would have been motivated to make this combination to provide a decorative artwork having three-dimensional properties.
Therefore, in view of Mueller, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Boulanger’s bracket attachment means by providing slots on the side wall to receive the hooks in order to mount the bracket to the side wall instead of the upper surface, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, providing the slots on the side wall instead of the upper surface in order to provide simple attachment means would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claims 15, 19, and 20, Boulanger discloses an integral lighting unit (lighting arrangement 10, see Fig. 1, Para. 0025) for installation onto ceilings or other architectural surfaces, the unit comprising: a prefabricated cove luminaire having (a) a lower surface (e.g. lips defined by the members 32, 34, 132, 134, see Fig. 4, Para. 0028), an upper surface (30, see Fig. 2), a side surface (pair of longitudinal members 32, 132 and a pair of transverse members 34, 134, see Figs. 3-5, Para. 0027-0028) extending between the lower surface (e.g. lips defined by the members 32, 34, 132, 134, see Fig. 4, Para. 0028) and the upper surface (back cover 30, see Fig. 1, Para. 0027 and 0029) and separating the lower surface (e.g. lips defined by the members 32, 34, 132, 134, see Fig. 4, Para. 0028) from the upper surface, wherein, in combination, the lower surface, the upper surface (see Fig. 2), and the side surface define an aperture, (b) a light source (LEDs 26, 126, 226 mounted on the frame 20, see Figs. 5, Para. 0027) positioned in the aperture and including optics (diffuser 22, a light guide 24, see Fig. 3, Para. 0027) that focus and direct the light rays emanating from the light source in specific patterns to ensure uniformity of the light distribution, one or more rigid structures forming a space on the side of the upper surface (back cover 30, see Fig. 1, Para. 0027 and 0029) opposite the decorative feature; and a driver (28, see Fig. 5, Para. 0027, 0029) located in the space and providing power to the unit.
However, Boulanger is silent with respect to the diffuser and the light guide is a decorative feature located proximate or on the upper surface; wherein the decorative feature comprises 2D media or 3D shapes.
Mueller teaches a cove luminaire comprising (90, see Fig. 4) that includes a lower surface, an upper surface and side surface (see Fig. 4); wherein decorative feature (any aesthetically pleasing design 120, see Fig. 3) fixedly connected into the channel (94, see Figs. 1-3, Para. 0044, 0053); wherein the decorative feature (e.g. engraved glass 120) comprises 2D media or 3D shapes (see Figs. 3-5, Para. 0053-0056), as recited in claim 19; wherein the decorative feature comprises a lighting display, an art display created by digital printing, a fabric layer, a perforated ceiling panel, a relief display, or a colored dual layer display, as recited in claim 20.
Therefore, in view of Mueller, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Boulanger’s light guide to include decorative feature for the purpose of providing an aesthetically pleasing design as suggested by Mueller. One would have been motivated to make this combination to provide a decorative artwork having three-dimensional properties.

Regarding claim 16, Boulanger further discloses the light source (LEDs 26, 126, 226 mounted on the frame 20, see Figs. 5, Para. 0027) is discrete track lighting.

Regarding claim 17, Boulanger further discloses the light source (LEDs 26, 126, 226 mounted on the frame 20, see Figs. 5, Para. 0027) is a plurality of light emitting diodes.
Regarding claim 18, Boulanger further discloses the driver (28, see Fig. 5) 
However, Boulanger is silent with respect to the driver (28) enables dimming and color-changing or sequencing of the light emitting diodes.
Mueller further teaches a the controller may select colors of the light emitted from each one of the light modules. The lighting system may also include a plurality of address modules each associated with and coupled to one of the light strings and coupled to the controller so that the controller may transmit activation signals to the light modules of a specific light string by transmitting an address to which the associated address module will respond by enabling the light modules of the associated light string to respond to the activation signals transmitted with the address signal from the controller (see Para. 0008).
Therefore, in view of Mueller, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Boulanger’s driver so that it enables dimming and color-changing or sequencing of the light emitting diodes in order to provide different lighting effects. One would have been motivated to make this combination to provide an improved and aesthetically pleasing luminaire.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger et al. (US 2019/0064429 hereinafter refer as “Boulanger”) in view of  Mueller (US 2002/0133993) and further in view of Walleman et al. (US 7,559,664 hereinafter refer as “Walleman”)
Regarding claim 10, the teachings of Boulanger discussed above.
 However, Boulanger is silent with respect to comprising one or more additional layers located within the aperture, the additional layers creating a dimensional stack of apertures, wherein each layer of the one or more additional layers has its own light source and individual control as well as its own decorative feature.
Walleman teaches a display (100, see Fig. 6) that includes casing (120) and a back surface (140) that includes one or more additional layers (160) located within the aperture, the additional layers creating a dimensional stack of apertures, wherein each layer of the one or more additional layers has its own light source (130, see Fig. 6, Col. 5; lines 55-67 and Col. 6; lines 1-3) and individual control as well as its own decorative feature.
Therefore, in view of Walleman, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Boulanger’s by including a plurality layers each layer of the one or more additional layers has its own light source in order to enhance the light emitting efficiency of the lighting unit. One would have been motivated to make this combination to provide an improved and aesthetically pleasing luminaire.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoppaugh et al. (US 9,375,103) discloses illuminated image assembly includes an assembly frame; an illumination insert including an insert frame disposed within the assembly frame and a plurality of LEDs embedded within the insert frame and extending along an entire perimeter of the insert frame; and at least one image carried by the assembly frame in light-receiving relationship to the plurality of LEDs; Kang  et al. (US 8,545,048) discloses an LED illumination structure without a light guide plate (LGP) includes an optical bottom plate, a plurality of LED illumination components arranged at least along one side edge of the optical bottom plate and a plurality of reflecting structures parallel to the LED illumination components formed on the optical bottom plate from two opposite side edges of the optical bottom plate to a center of the optical bottom plate; and Tanaka et al. (US 2019/0049076) discloses a planar light source and an illumination apparatus that is an integral architectural interface engaging the architectural surface (see Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875